Detailed Action

1.	This Office Action is responsive to the Request for Continued Examination (RCE) filed 08/15/2022.  Claims 1, 9-14, 16 and 19 have been amended.  Claims 4, 15, 17 and 18 have been cancelled.  Claims 1-3, 5-14, 16 and 19-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-3, 5-14, 16 and 19-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records of the 08/15/2022 IDS.
		Prior Art Chan et al. (US 2019/0281494 A1) of the 08/15/2022 IDS teaches a method and system for end-to-end admission and congestion control based on network slicing, wherein the congestion control service monitors for congestion in a network slice.  When congestion is detected, the congestion control service may adjust an allotment of a resource of a network device or the resource of the network slice from end-to-end.  When neither of these adjustments can be made, the congestion control service may use a network slice-based access control bearing (Abstract).
	Prior Art SAMA et al. (WO 2021/063744 A1) of the 08/15/2022 IDS teaches a communication network arrangement comprising one or more network slices of a communication network; a quota monitoring component; and a management component, wherein the quota monitoring component is configured to detect whether a quota which limits the maximum number of mobile terminals registered in a network slice and/or the maximum number of sessions provided in the network slice has been reached, the quota monitoring component is configured to notify the management component if the quota has been reached and the management component is configured to reject a request of a mobile terminal for network slice if the quota has been reached (Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a network node, a networking application function, a communication network and a method configured to provide: a control plane to enable transmission of control data in the communication network; a user plane to enable transmission of data to or from user equipment which is connected to the communication network; and-7- 3520613.v1Docket No.: 4965.1113-001a set of network functions which comprise control plane functions operating in the control plane; the method comprising: controlling ICN protocol-based traffic flow between a set of user equipment (UE), wherein each user equipment (UE) of the set of user equipment represents an ICN node in an ICN network and is configured for exchange of content via ICN protocol-based traffic, wherein the ICN protocol-based traffic is at least in part transported via protocol data unit (PDU) sessions in the communication network; wherein the controlling of ICN protocol-based traffic flow comprises: for at least one of the ICN nodes, obtaining information indicative of whether, and optionally to which degree, a respective ICN node is publisher of content in the exchange of content between the ICN nodes; initiating reassigning a protocol data unit (PDU) session of an ICN node which is not characterized as publisher of content to a data network access point which has connectivity to, or which is the same as, a data network access point assigned to an ICN node which is characterized as publisher of content; limiting or avoiding initiating the reassignment of a data network access point for an ICN node which is characterized as publisher of content, as set forth in the independent claims 1, 13, 14 and 19.  


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.


6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441